DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The office action issued on 10/29/2021 rejected the claim limitation “receiving …. first downlink control information (DCI) or second DCI …. Wherein the first DCI or the second DCI is sent in response to the first message”, and additional references were used to rejection first DCI and second DCI in dependent claims.  By removing the first DCI limitation, the claim scope became narrower and a new ground of rejection was necessary. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YANG; Suckchel et al. US PGPUB 20210329703 A1, in view of by TSAI; Allan Y. et al. US PGPUB 20210243777 A1.

Regarding claim 1. Yang teaches A random access method, comprising: 
sending, by a terminal device, a first message to a network device, ([0112] FIG. 13 illustrates a 2-step RACH procedure according to the present disclosure. Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS.) 
Ibid. MsgA transmission includes random access preamble (RAP) transmission (S1302) and PUSCH transmission (S1304).) and 
receiving, by the terminal device, second downlink control information (DCI) sent by the network device,  ([0247] if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission)) 
wherein the second DCI is sent in response to the first message ([0245] the C-RNTI-based PDCCH may be detected (S1406) and a TA command may be included in a PDSCH indicated by the PDCCH of step S1406 (S1408).); and 
the second DCI is used for scheduling a second physical downlink shared channel (PDSCH) ([0247] “if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).”) 
YANG doesn’t teach 
the first PUSCH comprises data of a first transport block after rate matching; and 
PDSCH which comprises data of a second transport block after rate matching, wherein the second transport block comprises information in response to the first transport block.  
However, Tsai teaches 
the first PUSCH ([0096] Referring to FIG. 12 and FIG. 13, the example data flow for transmission of a CFG-PUSCH using NOMA is shown.) comprises data of a first transport block after rate matching; (Ibid. the rate matching module 1311 matches the number of bits in a transport block (TB) to the number of bits that may be transmitted for a given allocation.) and 

In order to mitigate signal collision by user specific random reference bits.  ([0008])
Yang and Tsai are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of NOMA transmission in Tsai in order to mitigate signal collision by user specific random reference bits. 
 
Regarding claim 2. Yang and Tsai teaches The method according to claim 1, Yang teaches wherein receiving, by the terminal device, the second DCI sent by the network device comprises: receiving, by the terminal device, the second DCI sent by the network device ([0247] the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).) when the random access preamble is detected successfully ([0245] see generally  S1402 RAP transmission) and the first transport block is decoded successfully ([0245] see generally S1404 PUSCH transmission).

Regarding claim 4. Yang and Tsai teaches The method according to claim 3,  Yang doesn’t teach 
ending, by the terminal device, a negative acknowledgement to the network device if the terminal device receives the second DCI and fails to decode the second PDSCH; or sending, by the 
However, Tsai teaches further comprising: sending, by the terminal device, a negative acknowledgement to the network device if the terminal device receives the second DCI and fails to decode the second PDSCH; (Fig. 14, 1407) or sending, by the terminal device, an acknowledgement to the network device if the terminal device receives the second DCI and decodes the second PDSCH. (Fig. 14, Declare ACK after step 1410) 
In order to mitigate signal collision by user specific random reference bits.  ([0008])
Yang and Tsai are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of NOMA transmission in Tsai in order to mitigate signal collision by user specific random reference bits. 
 
Regarding claim 5. Yang and Tsai teaches The method according to claim 1, and Yang teaches the second DCI is scrambled according to a second radio network temporary identifier (RNTI); ([0247] if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).)
	the second RNTI is determined according to an identifier of the terminal device,  ([0057] a UE identifier (e.g., Cell-RNTI (C-RNTI))) 
wherein the first transport block comprises the identifier of the terminal device ([0119] … contention resolution ID may be transmitted through the PUSCH part. The contention resolution ID may include a UE (global) ID and/or a CCCH SDU. For example, the UE (global) ID may include an international mobile subscriber identity (IMSI) and/or a C-RNTI.).

Regarding claim 8. Yang teaches A random access method, comprising: 
receiving, by a network device, a first message sent by a terminal device, ([0112] FIG. 13 illustrates a 2-step RACH procedure according to the present disclosure. Referring to FIG. 13, the UE may transmit a random access request message (e.g., MsgA) to the BS.) 
wherein the first message comprises a random access preamble and a first physical uplink shared channel (PUSCH), (Ibid. MsgA transmission includes random access preamble (RAP) transmission (S1302) and PUSCH transmission (S1304).)  and and 
sending, by the network device, (Fig. 13, MsgB from eNB to UE) second DCI to the terminal device according to a result of reception of the first message. ([0247] if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission)) 
the second DCI is used for scheduling a second physical downlink shared channel (PDSCH) ([0247] “if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).”) 
Yang does not teach 
the first PUSCH comprises data of a first transport block after rate matching;
(PDSCH) which comprises data of a second transport block after rate matching, wherein the second transport block comprises information in response to the first transport block.
However Tsai teaches 
the first PUSCH comprises data of a first transport block ([0096] the rate matching module 1311 matches the number of bits in a transport block (TB) to the number of bits that may be transmitted for a 
PDSCH which comprises data of a second transport block after rate matching, ([0100] If a UE detects the DCI format 1_0 with the CRC scrambled by the corresponding CFG-RNTI (at 1410) that includes a DL-SCH transport block within the window (with a DL PDSCH resource allocation), the UE may decode the PDSCH and pass the transport block to higher layers. ) wherein the second transport block comprises information in response to the first transport block.  ([0097] Referring generally to FIG. 14, in some cases, once the small data (CFG-PUSCH) is transmitted (at 1404), the UE may monitor the type1-PDCCH of the PCell for the response(s) identified by the CFG-RNTI defined below.) 
In order to mitigate signal collision by user specific random reference bits.  ([0008])
Yang and Tsai are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of NOMA transmission in Tsai in order to mitigate signal collision by user specific random reference bits. 

Regarding claim 9. Yang and Tsai teaches The method according to claim 8, Yang teaches wherein sending, by the network device, the second DCI sent by the network device comprises: sending, by the network device, the second DCI to the terminal device ([0247] the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).) when the random access preamble is detected successfully ([0245] see generally  S1402 RAP transmission) and the first transport block is decoded successfully ([0245] see generally S1404 PUSCH transmission).

Regarding claim 11. Yang and Tsai teaches The method according to claim 8, Yang does not teach 
further comprising: receiving, by the network device, a negative acknowledgement sent by the terminal device if the terminal device receives the second DCI and fails to decode the second PDSCH; or receiving, by the network device, an acknowledgement sent by the terminal device if the terminal device receives the second DCI and decodes the second PDSCH.
However, Tsai teaches 
further comprising: receiving, by the network device, a negative acknowledgement sent by the terminal device if the terminal device receives the second DCI and fails to decode the second PDSCH; (Fig. 14, 1407) or receiving, by the network device, an acknowledgement sent by the terminal device if the terminal device receives the second DCI and decodes the second PDSCH. (Fig. 14, Declare ACK after step 1410) 
In order to mitigate signal collision by user specific random reference bits.  ([0008])
Yang and Tsai are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of NOMA transmission in Tsai in order to mitigate signal collision by user specific random reference bits. 

Regarding claim 12. Yang and Tsai teaches The method according to claim 8, and Yang teaches 
the second DCI is scrambled according to a second radio network temporary identifier (RNTI); ([0247] if valid resource allocation is indicated through the RA field in the C-RNTI-based PDCCH (DCI), the UE may perform an operation in a state in which the UE regards/interprets the PDCCH (DCI) as a normal PDCCH (for scheduling PDSCH transmission).)

wherein the first transport block comprises the identifier of the terminal device ([0119] … contention resolution ID may be transmitted through the PUSCH part. The contention resolution ID may include a UE (global) ID and/or a CCCH SDU. For example, the UE (global) ID may include an international mobile subscriber identity (IMSI) and/or a C-RNTI.).

Regarding claim 15, 16 and 18-19, Yang and Tsai  teaches A terminal device, comprising: a transceiver (Fig. 16, Transceiver 106), configured to perform the method in claim 1, 2 and 4-5.  They are rejected for the same reasons. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468